Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 1 of 18 PAGEID #: 354




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

JULIE MAYNARD, INC. d/b/a       )
CONSOLIDATED VEHICLE            )
CONVERTERS,                     )
                                )
     Plaintiff,                 )                          Case No. 3:19-cv-238
                                )
v.                              )                          Judge Thomas M. Rose
                                )
WHATEVER IT TAKES TRANSMISSIONS )                          Magistrate Judge Sharon L. Ovington
& PARTS, INC. and TROY EAKINS,  )
                                )
     Defendants.                )
                                )

                     AMENDED STIPULATED PROTECTIVE ORDER

       Pursuant to the parties’ joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information

produced for inspection and copying during the course of this litigation (the “Action”), the Court

hereby ORDERS that:

       1.      Scope. This Protective Order (hereinafter “Protective Order” or “Order”) shall

apply to all documents or other information produced in the course of discovery in this Action

that the producing person or entity (the “Producing Entity”) has designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY

– SUBJECT TO PROTECTIVE ORDER” (either a “Confidentiality Designation” or collectively

the “Confidentiality Designations”) pursuant to this Order, including but not limited to, all initial

disclosures, all responses to discovery requests, all deposition testimony and exhibits, and all

materials (including documents or testimony) produced by non-parties in response to subpoenas

issued in connection with this matter, including all copies, excerpts, and summaries thereof

(collectively the “Confidential Information”).
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 2 of 18 PAGEID #: 355




       2.      Purpose.    The purpose of this Protective Order is to protect against the

unnecessary disclosure of Confidential Information.

       3.      Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise communicate

Confidential Information, and the restrictions contained herein regarding disclosure of

Confidential Information also apply with equal force to any copies, excerpts, analyses, or

summaries of such materials or the information contained therein, as well as to any pleadings,

briefs, exhibits, transcripts or other documents which may be prepared in connection with this

litigation which contain or refer to the Confidential Information or information contained therein.

       4.      Designating Material.

               a.     Designating Material as Confidential. Any party, or any third party

       subpoenaed by one of the parties, may designate as Confidential and subject to this

       Protective Order any documents, testimony, written responses, or other materials

       produced in this case if they contain information that the Producing Entity asserts in good

       faith is protected from disclosure by statute or common law, including, but not limited to,

       confidential personal information, medical or psychiatric information, trade secrets,

       personnel records, or such other sensitive commercial information that is not publicly

       available. Information that is publicly available may not be designated as Confidential.

       The designation of materials as Confidential pursuant to the terms of this Protective

       Order does not mean that the document or other material has any status or protection by

       statute or otherwise except to the extent and for the purposes of this Order.

               b.     Designating Material as Attorneys’ Eyes Only. Any party, or any third

       party subpoenaed by one of the parties, may designate as Attorneys’ Eyes Only and



                                                2
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 3 of 18 PAGEID #: 356




      subject to this Protective Order any materials or information that meet the test set forth in

      Paragraph 4(a), but as to which the Producing Entity also asserts in good faith that the

      information is so competitively sensitive that the receipt of the information by parties to

      the litigation could result in competitive harm to the Producing Entity.

      5.     Form and Timing of Designation.

             a.      Documents and Written Materials. The Producing Entity shall designate

      any document or other written materials as confidential pursuant to this Order by marking

      each page of the material with a stamp setting forth the Confidentiality Designation, if

      practical to do so. The person or entity designating the material shall place the stamp, to

      the extent possible, in such a manner that it will not interfere with the legibility of the

      document. Materials shall be so-designated prior to, or at the time of, their production or

      disclosure.

             b.      Electronically Stored Information (“ESI”). If a production response

      includes ESI, the Producing Entity shall make an effort to include within the electronic

      files themselves the Confidentiality Designation to the extent practicable. If that is not

      practicable, then the Producing Entity shall designate in a transmittal letter or email to the

      party to whom the materials are produced (the “Receiving Party”) using a reasonable

      identifier (e.g., the Bates range) any portions of the ESI that should be treated as

      “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” and any portions of the

      ESI that should be treated as “ATTORNEYS’ EYES ONLY – SUBJECT TO

      PROTECTIVE ORDER.”

             c.      Deposition Testimony.           Deposition testimony will be deemed

      confidential only if designated as such when the deposition is taken or within thirty (30)



                                                3
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 4 of 18 PAGEID #: 357




      days after receipt of the deposition transcript. Such designation must indicate which

      Confidentiality Designation applies, and must be specific as to the portions of the

      transcript and/or any exhibits to which that Confidentiality Designation applies, except

      that any exhibit that was marked with a Confidentiality Designation at the time of

      production, and which still bears that mark at the time of its use in a deposition, shall be

      presumed to fall within the provisions of this Order without further designation.

      6.       Limitation of Use.

               a.     General Protections. All information that has received a Confidentiality

      Designation, including all information derived therefrom, shall be used by any Receiving

      Party solely for purposes of prosecuting or defending this Action. A Receiving Party

      shall not use or disclose the Confidential Information for any other purpose, including but

      not limited to any business, commercial, or competitive purpose. Except as set forth in

      this Order, a Receiving Party shall not disclose Confidential Information to any third

      party.   This Order shall not prevent the Producing Entity from using or disclosing

      information it has designated as Confidential Information, and that belongs to the

      Producing Entity, for any purpose that the Producing Entity deems appropriate, except

      that the Producing Entity’s voluntary disclosure of Confidential Information outside the

      scope of this Action may impact the protection that this Order would otherwise provide

      with regard to such information, once disclosed.

               b.     Persons To Whom Information Marked “Confidential” May Be

      Disclosed.    Use of any information, documents, or portions of documents marked

      “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” including all information

      derived therefrom, shall be restricted solely to the following persons who agree to be



                                               4
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 5 of 18 PAGEID #: 358




      bound by the terms of this Protective Order, unless additional persons are stipulated by

      counsel or authorized by the Court:

             1.     outside counsel of record for the parties, and the administrative staff of
                    outside counsel’s firms;

             2.     in-house counsel for the parties, and the administrative staff for each in-
                    house counsel;

             3.     any party to this action who is an individual;

             4.     as to any party to this action who is not an individual, every employee,
                    director, officer, or manager of that party, but only to the extent necessary
                    to further the interest of the parties in this litigation;

             5.     independent consultants or expert witnesses (including partners, associates
                    and employees of the firm which employs such consultant or expert)
                    retained by a party or its attorneys for purposes of this litigation, but only
                    to the extent necessary to further the interest of the parties in this
                    litigation, and only after such persons have completed the certification
                    attached hereto as Attachment A, Acknowledgment of Understanding and
                    Agreement to be Bound;

             6.     the Court and its personnel, including, but not limited to, stenographic
                    reporters regularly employed by the Court and stenographic reporters not
                    regularly employed by the Court who are engaged by the Court or the
                    parties during the litigation of this action;

             7.     the authors and the original recipients of the documents;

             8.     any court reporter or videographer reporting a deposition;

             9.     employees of copy services, microfilming or database services, trial
                    support firms, and/or translators who are engaged by the parties during the
                    litigation of this action;

             10.    interviewees, potential witnesses, deponents, hearing or trial witnesses,
                    and any other person, where counsel for a party to this action in good faith
                    determines the individual should be provided access to such information in
                    order for counsel to more effectively prosecute or defend this action (as
                    long as the disclosure occurs in the presence of counsel, and copies,
                    duplicates, images, or the like are not removed or retained by any
                    interviewee, potential witness, deponent, or hearing or trial witness),
                    provided, however, that in all such cases the individual to whom
                    disclosure is to be made has been informed that the information contained
                    in the disclosed document(s) is confidential and protected by Court Order,


                                              5
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 6 of 18 PAGEID #: 359




                       that the individual understands that he/she is prohibited from disclosing
                       any information contained in the document(s) to anyone; or

               11.     any other person agreed to in writing by the parties.

Prior to being shown any documents produced by another party marked “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(b)(3), 6(b)(4), or

6(b)(11) shall be advised that the confidential information is being disclosed pursuant to and

subject to the terms of this Protective Order.

               c.      Persons to Whom Information Marked “Attorneys’ Eyes Only” May

       Be Disclosed. Use of any information, documents, or portions of documents marked

       “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” including all

       information derived therefrom, shall be restricted solely to the following persons who

       agree to be bound by the terms of this Protective Order, unless additional persons are

       stipulated by counsel or authorized by the Court:

               1.      outside counsel of record for the parties, and the administrative staff of
                       outside counsel’s firms;

               2.      one designated representative from in-house counsel for the parties;

               3.      independent consultants or expert witnesses (including partners, associates
                       and employees of the firm which employs such consultant or expert)
                       retained by a party or its attorneys for purposes of this litigation, but only
                       to the extent necessary to further the interest of the parties in this
                       litigation, and only after such persons have completed the certification
                       attached hereto as Attachment A, Acknowledgment of Understanding and
                       Agreement to be Bound;

               4.      the Court and its personnel, including, but not limited to, stenographic
                       reporters regularly employed by the Court and stenographic reporters not
                       regularly employed by the Court who are engaged by the Court or the
                       parties during the litigation of this action;

               5.      the authors and the original recipients of the documents;

               6.      any court reporter or videographer reporting a deposition;


                                                 6
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 7 of 18 PAGEID #: 360




               7.      employees of copy services, microfilming or database services, trial
                       support firms, and/or translators who are engaged by the parties during the
                       litigation of this action;

               8.      any other person agreed to in writing by the parties.

Prior to being shown any documents produced by another party marked “ATTORNEYS’ EYES

ONLY – SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(c)(8)

shall be advised that the confidential information is being disclosed pursuant to and subject to the

terms of this Protective Order.

       7.      Inadvertent Production. Inadvertent production of any document or information

with a Confidentiality Designation shall be governed by Fed. R. Evid. 502.              Pursuant to

subsections (d) and (e) of that Rule, the parties agree to, and the Court orders, protection of

Protected Information against claims of waiver (including as against third parties and in other

Federal and State proceedings) in the event such information is produced during the course of the

Litigation, whether pursuant to a Court order, a parties’ discovery request, or informal

production, as follows:

       a.      the production of documents or electronically stored information (“ESI”)
               (including, without limitation, metadata) subject to a legally recognized claim of
               privilege or other protection from production or other disclosure (collectively,
               “Protected Information”), including without limitation the attorney-client
               privilege and work-product doctrine, shall in no way constitute the voluntary
               disclosure of such Protected Information;

       b.      the production of Protected Information shall not result in the waiver of any
               privilege or protection associated with such Protected Information as to the
               receiving party, or any third parties, and shall not result in any waiver of
               protection, including subject matter waiver, of any kind;

       c.      if any document or ESI (including, without limitation, metadata) received by a
               party is on its face clearly subject to a legally recognizable privilege, immunity, or
               other right not to produce such information, the Receiving Party will promptly
               notify the Producing Entity in writing that it has discovered Protected
               Information, identify the Protected Information by Bates Number range, and
               return or sequester such Protected Information until the Producing Entity confirms
               whether it does indeed assert any privilege protecting this information. Once the

                                                 7
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 8 of 18 PAGEID #: 361




            Producing Entity asserts privilege over such Protected Information (as described
            in Subparagraph (e) below), the Receiving Party will return, sequester, or destroy
            all copies of such Protected Information, along with any notes, abstracts or
            compilations of the content thereof, within ten (10) business days of notice from
            the Producing Entity;

      d.    upon the request of the Producing Entity, the Receiving Party will promptly
            disclose the names of any individuals who have read or have had access to the
            Protected Information;

      e.    if the Producing Entity intends to assert a claim of privilege or other protection
            over Protected Information identified by the receiving party, the Producing Entity
            will, within ten (10) business days of receiving the Receiving Party’s written
            notification, inform the Receiving Party of such intention in writing and shall
            provide the Receiving Party with a log for such Protected Information that is
            consistent with the requirements of the Federal Rules of Civil Procedure, setting
            forth the basis for the claim of privilege, immunity or basis for non-disclosure,
            and in the event, if any portion of the Protected Information does not contain
            privileged or protected information, the Producing Entity shall also provide to the
            Receiving Party a redacted copy of the Protected Information that omits the
            information that the Producing Entity believes is subject to a claim of privilege,
            immunity or other protection;

      f.    if, during the course of the litigation, a party determines it has produced Protected
            Information, the Producing Entity may notify the Receiving Party of such
            production in writing. The Producing Entity’s written notice must identify the
            Protected Information by Bates Number range, the privilege or protection
            claimed, and the basis for the assertion of the privilege and shall provide the
            receiving party with a log for such Protected Information that is consistent with
            the requirements of the Federal Rules of Civil Procedure, setting forth the basis
            for the claim of privilege, immunity or basis for non-disclosure, and in the event
            any portion of the Protected Information does not contain privileged or protected
            information, the Producing Entity shall also provide to the receiving party a
            redacted copy of the Protected Information that omits the information that the
            Producing Entity believes is subject to a claim of privilege, immunity or other
            protection. The Producing Entity must also demand the return of the Protected
            Information. After receiving such written notification, the Receiving Party must,
            within ten (10) business days of receiving the written notification, return,
            sequester, or destroy the specified Protected Information and any copies, along
            with any notes, abstracts or compilations of the content thereof;

      g.    a Receiving Party’s return, sequestration, or destruction of such Protected
            Information as provided in the Subparagraphs above will not act as a waiver of
            the Receiving Party’s right to move for the production of the returned,
            sequestered, or destroyed Protected Information on grounds that the Protected
            Information is not in fact subject to a viable claim of privilege or other protection.
            However, the Receiving Party is prohibited and estopped from arguing that the

                                              8
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 9 of 18 PAGEID #: 362




               Producing Entity’s production of the Protected Information in this matter acts as a
               waiver of applicable privileges or protections, that the disclosure of the Protected
               Information by the Producing Entity was not inadvertent, that the Producing
               Entity did not take reasonable steps to prevent the disclosure of the Protected
               Information, or that the Producing Entity did not take reasonable steps to rectify
               such disclosure; and

       h.      nothing contained herein is intended to or shall limit a Producing Entity’s right to
               conduct a review of documents or ESI (including, without limitation, metadata),
               for relevance, responsiveness, and/or the segregation of privileged and/or
               protected information before such information is produced to the Receiving Party;

       i.      prior to production to another party, all copies, electronic images, duplicates,
               extracts, summaries, or descriptions (collectively “copies”) of documents marked
               with a Confidentiality Designation under this Order, or in any individual portion
               of such a document, shall be affixed with the same Confidentiality Designation if
               it does not already appear on the copy. All such copies shall thereafter be entitled
               to the protection of this Order. The term “copies” shall not include indices,
               electronic databases, or lists of documents provided these indices, electronic
               databases, or lists do not contain substantial portions or images of the text of
               confidential documents or otherwise disclose the substance of the confidential
               information contained in those documents.

       8.      Filing Materials Containing Information With a Confidentiality Designation.

In the event a party seeks to file with the Court any confidential information subject to protection

under this Order, that party must take appropriate action to ensure that the document receives

proper protection from public disclosure, including: (a) filing a redacted document with the

consent of the party who designated the document as confidential; (b) where appropriate (e.g., in

relation to discovery and evidentiary motions), submitting the document solely for in camera

review; or (c) when the preceding measures are inadequate, seeking permission to file the

document under seal by filing a motion for leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth

Circuit’s standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d

299 (6th Cir. 2016). The burden of demonstrating the need for and appropriateness of a sealing

order is borne by the moving party, and requires the moving party to analyze in detail, document


                                                 9
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 10 of 18 PAGEID #: 363




by document, the propriety of secrecy, providing reasons and legal citations. Regardless of

whether the parties agree, it remains the Court’s independent obligation to determine whether a

seal is appropriate for any given document or portion thereof. Any proposed sealing, even when

compelling reasons exist, must be narrowly tailored to serve the compelling reasons.

       When a party to this Order seeks to file documents which it believes may warrant sealing,

but is not the party who may be prejudiced by the document or documents becoming part of the

public record, the filing party shall provide the potentially-prejudiced party or parties, or any

potentially-prejudiced third party or parties, with written notification of its intent to file such

documents at least (14) fourteen days before doing so. After being provided such notice, the

potentially harmed party or parties will then have (7) seven days to file with the Court a motion

for sealing. The Court will rule on the motion as promptly as possible.

       9.      Attorneys Allowed to Provide Advice.          Nothing in this Order shall bar or

otherwise restrict any attorney for any party from rendering advice to his or her client with

respect to this case or from doing anything necessary to prosecute or defend this case and

furthering the interests of his or her client, except for the disclosure of the Confidential

Information as proscribed in this Order.

       10.     Excluding Others       From Access.          Whenever information       bearing a

Confidentiality Designation pursuant to this Protective Order is to be discussed at a deposition,

the person or entity that designated the information may exclude from the room any person, other

than persons designated in Paragraph 6 of this Order, as appropriate, for that portion of the

deposition.

       11.     No Voluntary Disclosure to Other Entities. The parties or anyone acting on

their behalf may not voluntarily disclose any Confidential Information to any state or federal law



                                                10
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 11 of 18 PAGEID #: 364




enforcement or regulatory agency, or any employee thereof, except in this litigation as set forth

in Paragraph 6 of this Order or as otherwise commanded by law or provided in this Order.

Nothing in this Order shall prevent a party from providing information in its possession in

response to a valid order or subpoena from a law enforcement or regulatory agency requiring the

production of such information, except that, prior to such production, the party producing the

information shall provide as much advance notice as possible to the person or entity that

designated the material as confidential to facilitate that party’s efforts to preserve the

confidentiality of the material, if warranted.

       12.     Disputes as to Designations.           Each party has the right to dispute the

Confidentiality Designation asserted by any other party or subpoenaed person or entity in

accordance with this Protective Order. If a party believes that any documents or materials have

been inappropriately designated by another party or subpoenaed party, that party shall confer

with counsel for the person or entity that designated the documents or materials. As part of that

conferral, the designating person or entity must assess whether redaction is a viable alternative to

complete non-disclosure.      If any party challenges the Confidentiality Designation of any

document or information, the burden to properly maintain the designation shall, at all times,

remain with the person or entity that made the designation to show that said document or

information should remain protected pursuant to Federal Civil Rule 26(c). In the event of

disagreement, then the designating person or entity shall file a motion pursuant to Federal Civil

Rule 26(c).    A party who disagrees with the designation must nevertheless abide by that

designation until the matter is resolved by agreement of the parties or by order of the Court.

       13.     Information Security Protections. Any person in possession of Confidential

Information received from another person or entity in connection with this Action shall maintain



                                                 11
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 12 of 18 PAGEID #: 365




an information security program that includes reasonable administrative, technical, and physical

safeguards designed to protect the security and confidentiality of such Confidential Information,

protect against any reasonably anticipated threats or hazards to the security of such Confidential

Information, and protect against unauthorized access to or use of such Confidential Information.

          If a Receiving Party discovers a breach of security, including any actual or suspected

unauthorized access, to Confidential Information subject to this Order, they shall: (1) notify the

person or entity who designated the materials under the terms of this Order of such breach; (2)

investigate and take reasonable efforts to remediate the effects of the breach; and (3) provide

sufficient information about the breach that the Producing Entity can reasonably ascertain the

size and scope of the breach. The Receiving Party agrees to cooperate with the Producing Entity

or law enforcement in investigating any such security incident. In any event, the Receiving Party

shall promptly take all necessary and appropriate corrective action to terminate the unauthorized

access.

          14.    All Trials Open to Public.     All trials, and certain pretrial proceedings and

hearings, are open to the public (collectively a “Public Hearing” or “Public Hearings”). Absent

further order of the Court, there will be no restrictions on any Party’s ability to the use during a

Public Hearing any document or information that has marked with a Confidentiality Designation

or documents or information derived therefrom that would disclose such confidential

information. However, if a party intends to present at a Public Hearing any document or

information that has been so designated, the party intending to present such document or

information shall provide advance notice to the person or entity that made the Confidentiality

Designation at least (5) five days before the Public Hearing by identifying the documents or

information at issue as specifically as possible (i.e., by Bates Number, page range, deposition



                                                12
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 13 of 18 PAGEID #: 366




transcript line, etc.) without divulging the actual documents or information. Any person may

then seek appropriate relief from the Court regarding restrictions on the use of such documents

or information at trial, or sealing of the courtroom, if appropriate.

       15.     No Waiver of Right to Object. This Order does not limit the right of any party

to object to the scope of discovery in the above-captioned action.

       16.     No Determination of Admissibility.             This Order does not constitute a

determination of the admissibility or evidentiary foundation for the documents or a waiver of any

party’s objections thereto.

       17.     No Admissions. Designation by either party of information or documents under

the terms of this Order, or failure to so designate, will not constitute an admission that

information or documents are or are not confidential or trade secrets.        Neither party may

introduce into evidence in any proceeding between the parties, other than a motion to determine

whether the Protective Order covers the information or documents in dispute, the fact that the

other party designated or failed to designate information or documents under this Order.

       18.     No Prior Judicial Determination. This Order is based on the representations

and agreements of the parties and is entered for the purpose of facilitating discovery in this

action. Nothing in this Order shall be construed or presented as a judicial determination that any

documents or information as to which counsel or the parties made a Confidentiality Designation

is in fact subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.

       19.     Order Subject to Modification. This Order shall be subject to modification by

the Court on its own motion or on motion of a party or any other person with standing

concerning the subject matter.



                                                  13
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 14 of 18 PAGEID #: 367




       20.       Parties May Consent to Disclosure. Nothing shall prevent disclosure beyond

the terms of this Order if all parties consent to such disclosure, or if the Court, after notice to all

affected parties, permits such disclosure. Specifically, if and to the extent any party wishes to

disclose any Confidential Information beyond the terms of this Order, that party shall provide all

other parties with reasonable notice in writing of its request to so disclose the materials. If the

parties cannot resolve their disagreement with respect to the disclosure of any Confidential

Information, then a party may petition the Court for a determination of these issues. In addition,

any interested member of the public may also challenge the designation of any material as

confidential, pursuant to the terms of this paragraph.

       21.       Return of Materials Upon Termination of Litigation. Upon the written request

and expense of the Producing Entity, within 30 days after the entry of a final judgment no longer

subject to appeal on the merits of this case, or the execution of any agreement between the

parties to resolve amicably and settle this case, the parties and any person authorized by this

Protective Order to receive confidential information shall return to the Producing Entity, or

destroy, all information and documents subject to this Protective Order, unless the specific

document or information has been offered into evidence or filed without restriction as to

disclosure.   The party requesting the return of materials shall pay the reasonable costs of

responding to its request. The party returning or destroying the documents or other information

shall certify that it has not maintained any copies of confidential information, except as permitted

by this Order.

       22.       Counsel Allowed to Retain Copy of Filings. Nothing in this Protective Order

shall prevent outside counsel for a party from maintaining in its files a copy of any filings in the

Action, including any such filings that incorporate or attach Confidential Information.



                                                  14
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 15 of 18 PAGEID #: 368




Moreover, an attorney may use his or her work product in subsequent litigation provided that

such use does not disclose any Confidential Information.

      SO ORDERED.

      Dated: July 29, 2020




                                                    s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                              15
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 16 of 18 PAGEID #: 369




Agreed to by:

/s/ Thomas M. Green, Esq.                   /s/ Matthew T. Gomes, Esq.
GREEN & GREEN, LAWYERS, A LEGAL             WEINBERG, WHEELER, HUDGINS,
PROFESSIONAL ASSOCIATION                    GUNN & DIAL, LLC
Thomas M. Green (0016361)                   Nicholas P. Panayotopoulos*
800 Performance Place                       Matthew T. Gomes*
109 North Main Street                       3344 Peachtree Road, NE, Suite 2400
Dayton, OH 45402-1290                       Atlanta, GA 30326
Tel: (937) 224-3333                         Tel: (404) 876-2700
Fax: (937) 224.4311                         Fax: (404) 875-9433
Email: tmgreen@green-law.com                E-mail: npanayo@wwhgd.com
                                            E-mail: mgomes@wwhgd.com
Attorneys for Plaintiff                     *Admitted pro hac vice

                                            Nicholas J. Dertouzos (0071018)
                                            Nicola, Gudbranson & Cooper, LLC
                                            25 West Prospect Ave.
                                            Republic Building, Suite 1400
                                            Cleveland, OH 44115
                                            Tel: (216) 377-1548
                                            Fax: (216) 621-3999
                                            E-mail: dertouzos@nicola.com

                                            Attorneys for Defendant Whatever It Takes
                                            Transmissions & Parts, Inc.

                                            /s/ Christopher C. Hollon, Esq.
                                            FARUKI PLL
                                            D. Jeffrey Ireland (0010443)
                                            Christopher C. Hollon (0086480)
                                            110 North Main Street, Suite 1600
                                            Dayton, OH 45402
                                            Tel: (937) 227-3710
                                            Fax: (937) 227-3717
                                            E-mail: djireland@ficlaw.com
                                            E-mail: chollon@ficlaw.com

                                            Attorneys for Defendant Troy Eakins




                                       16
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 17 of 18 PAGEID #: 370




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

JULIE MAYNARD, INC. d/b/a       )
CONSOLIDATED VEHICLE            )
CONVERTERS,                     )
                                )
     Plaintiff,                 )                         Case No. 3:19-cv-238
                                )
v.                              )                         Judge Thomas M. Rose
                                )
WHATEVER IT TAKES TRANSMISSIONS )                         Magistrate Judge Sharon L. Ovington
& PARTS, INC. and TROY EAKINS,  )
                                )
     Defendants.                )
                                )

                               FORM PROTECTIVE ORDER
                                   ATTACHMENT A

       Pursuant to the parties’ joint request that the Court enter this Order, and their agreement

that the following limitations and restrictions should apply to documents and information

produced for inspection and copying during the course of this litigation (the “Action”), the Court

hereby ORDERS that:

       The undersigned hereby acknowledges that [he/she] has read the Protective Order dated

[INSERT DATE OF OPERATIVE PROTECTIVE ORDER] in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the Southern

District of Ohio in matters relating to the Protective Order and understands that the terms of the

Protective Order obligate [him/her] to use documents designated “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYE ONLY – SUBJECT TO

PROTECTIVE ORDER” in accordance with the Order, solely for the purpose of the above-
Case: 3:19-cv-00238-TMR-SLO Doc #: 30 Filed: 07/29/20 Page: 18 of 18 PAGEID #: 371




captioned action, and not to disclose any such documents or information derived directly

therefrom to any other person, firm, or concern.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:

Date:
                                             Signature




                                                   2
